SUMMARY ORDER
On May 8, 2000, an indictment against defendant-appellant Mohamed Rashed *549Daoud al-O’whali (“defendant”) was filed in 308 counts, charging defendant and others with participating in an international conspiracy to bomb the U.S. embassies in Nairobi, Kenya and Dares Salaam, Tanzania. The bombings of those embassies, which occurred on August 7, 1998, killed 224 people, including 12 American citizens. Defendant was also charged with substantive offenses related to his role in the bombing of the U.S. embassy in Nairobi.
On May 29, 2001, after a six-month trial in the United States District Court for the Southern District of New York (Leonard B. Sand, Judge), the jury convicted defendant on all counts with which it was ultimately presented. Defendant was sentenced to life in prison.
On appeal, we affirmed defendant’s conviction and, among other things, upheld Judge Sand’s denial of defendant’s motion to suppress certain inculpatory statements he made in Kenya. See In re Terrorist Bombings of the U.S. Embassies in E. Afr. (Fifth Amendment Challenges), 552 F.3d 177, 213-14 (2d Cir.2008), aff'g United States v. Bin Laden, 132 F.Supp.2d 168 (S.D.N.Y.2001).
On April 14, 2009, defendant moved to remand the case to the District Court for proceedings regarding the voluntariness of his statements based on information newly disclosed by the government about the circumstances of his confession. On April 30, 2009, we granted the motion to remand for this limited purpose.
On remand, the case was assigned to Judge Duffy. On September 8, 2009, defendant sought to reopen his suppression hearing in full, claiming that the information recently disclosed by the government had been withheld in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). On February 9, 2010, after the District Court had reviewed submissions from the parties, held a one-witness hearing, and viewed videotapes of other relevant testimony, it denied defendant’s motion in all respects. This appeal followed.
After considering the parties’ arguments in full, we find defendant’s claims on appeal to be without merit. The order of the District Court is AFFIRMED for the reasons stated by the District Court in its comprehensive Memorandum & Order of February 9, 2010.